     Case 2:19-cv-02210-ODW-JC Document 1 Filed 03/25/19 Page 1 of 3 Page ID #:1




1    NICOLA T. HANNA
     United States Attorney
2    DAVID M. HARRIS
     Assistant United States Attorney
3    Chief, Civil Division
     JOANNE S. OSINOFF
4    Assistant United States Attorney
     Chief, General Civil Section
5    JULIE ZATZ (Cal. Bar No. 155560)
     Assistant United States Attorney
6          Federal Building, Suite 7516
           300 North Los Angeles Street
7          Los Angeles, California 90012
           Telephone: (213) 894-7349
8          Facsimile: (213) 894-7819
           E-mail: Julie.zatz@usdoj.gov
9
     Attorneys for Defendants
10   United States of America and Luis Gerardo Grandos
11
                              UNITED STATES DISTRICT COURT
12
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
13
                                   WESTERN DIVISION
14
     MICCAEL UGUCCIONI,                        No. CV 19-02210
15
                Plaintiff,
16                                             NOTICE OF REMOVAL OF CIVIL
                       v.                      ACTION
17
     UNITED STATES OF AMERICA,
18   LUIS GERARDO GRANDOS, and                 [28 U.S.C. § 2679(d)(2)]
     DOES 1 to 20,
19
                Defendants.
20
21
22
23
24
25
26
27
28
     Case 2:19-cv-02210-ODW-JC Document 1 Filed 03/25/19 Page 2 of 3 Page ID #:2




1          TO THE UNITED STATES DISTRICT COURT FOR THE CENTRAL
2    DISTRICT OF CALIFORNIA AND TO THE PLAINTIFF, BY AND THROUGH HIS
3    COUNSEL OF RECORD:
4          PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. § 2679(d)(2), Defendants
5    United States of America and Luis Gerardo Grandos (“Defendants”), hereby remove to
6    this Honorable Court the State Court action described below. The grounds for this
7    removal are as follows:
8          1.     On November 30, 2018, Miccael Uguccioni (“Plaintiff”) filed a civil action
9    against Defendants in the Superior Court of the State of California for the County of
10   Ventura, entitled Uguccioni v. U.S.A. et al., as Case No. 56-2018-00520921-CU-PA-
11   VTA. A copy of the Complaint and all other pleadings received to date are attached as
12   Exhibit 1. The Complaint appears alleges that Plaintiff was involved in an automobile
13   accident with the United States. Further research and conversation with counsel revealed
14   that on February 9, 2018, Plaintiff suffered injuries and damages due to Defendant Luis
15   Gerardo Grandos’ negligence in operating a United States Postal Service (“USPS”) truck
16   that collided with Plaintiff’s motorcycle at the intersection of Avenidas De las Flores and
17   Siesta Avenue in Thousand Oaks, California.
18         2.     This action is one which must be removed to this Court pursuant to 28
19   U.S.C. § 2679(d)(2) in that the Defendant Luis Gerardo Grandos was acting within the
20   course and scope of his employment with the United States of America at all times
21   material to the allegations contained in the Complaint. A duly executed Certification of
22   the Chief of the Civil Division for the Central District of California, attesting to the
23   foregoing, is attached as Exhibit 2. This Court has exclusive jurisdiction over civil
24   actions for money damages for injury allegedly caused by the negligent or wrongful act
25   or omission of an employee of the United States which occurred in the course and scope
26   of employment. 28 U.S.C. § 1346(b). Additionally, this Court has original jurisdiction
27   over all civil actions arising under the Constitution, laws or treaties of the United States.
28   28 U.S.C. § 1331.
                                                   1
     Case 2:19-cv-02210-ODW-JC Document 1 Filed 03/25/19 Page 3 of 3 Page ID #:3




1          3.     Removal is timely under 28 U.S.C. § 2679(d)(2) in that the trial of Case No.
2    56-2018-00520921-CU-PA-VTA has not yet commenced.
3          4.     Because this notice is being filed on behalf of the Defendants, no bond is
4    required under the terms of 28 U.S.C. § 2408 and 2679(d)(2).
5          WHEREFORE, Defendants remove the action now pending in the Superior Court
6    of the State of California for the County of Ventura, Case No. 56-2018-00520921-CU-
7    PA-VTA, to the United States District Court for the Central District of California.
8
9     Dated: March 25, 2019                   Respectfully submitted,
10                                            NICOLA T. HANNA
                                              United States Attorney
11                                            DAVID M. HARRIS
                                              Assistant United States Attorney
12                                            Chief, Civil Division
                                              JOANNE S. OSINOFF
13                                            Assistant United States Attorney
                                              Chief, General Civil Section
14
15
16                                               /s/
                                              JULIE ZATZ
17                                            Assistant United States Attorney
18                                            Attorneys for Defendants
                                              United States of America and
19                                            Luis Gerardo Grandos
20
21
22
23
24
25
26
27
28
                                                 2
